PER CURIAM.
Plaintiffs, Associated Contract Loggers, Inc. and Olson Logging Inc., filed suit in the United States District Court for the District of Minnesota1 against the United States Forest Service and two not-for-profit groups, Forest Guardians and Superior Wilderness Action Network. Plaintiffs allege a violation of the Establishment Clause. The district court dismissed the suit on defendants’ motions pursuant to Fed.R.Civ.P. 12(b)(6). The plaintiffs now appeal. Amici curiae Koochiching County *398and The Northern Counties Land Use Coordinating Board have submitted a joint brief in support of plaintiffs’ position.2
Finding that no error of law appears in the district court’s opinion, and that further opinion would have no precedential value, we affirm without discussion. See 8th Cir. R. 47B.

. The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota.


. The Forest Service’s motion to strike portions of Amici’s brief is denied.